DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 8/8/2022, are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langley US Pub. No. 2020/0355458.
Langley teaches:
In Reference to Claim 1
A projectile launcher (10, Fig. 1-6); 
a frame having a grip and defining a projectile axis (frame 20 having a ve3rtical hand grip 32 and a projectile axis along rail 40); 
a drawstring hub rotatable mounted to the frame and defining a central axis perpendicular to the projectile axis and positioned a fixed distance from the projectile axis (drawstring hub 130 having a central axis along axle 132 which is perpendicular to the long axis of rail 40 and fixed on mount 54); 
a drawstring being attached to the drawstring hub so that movement of the drawstring results in rotation of the drawstring hub about the central axis (drawstring 170 attaches to pulleys 136 to rotate the hub about the central axis);
a limb coupled to the frame and extending along a vertical limb plane (limbs 152a/b and 154a/b extend along vertical limb planes on each side of the frame); and 
a power cable coupled to the limb and the drawstring hub so that rotation of the drawstring hub about the central axis draws the limb closer to the central axis (power cables 160a/b attach to the respective limbs 152/154 at one end and the drawstring hub at an opposite end to move the limb tips towards the central axis of the hub during draw, Fig. 5/6).  
In Reference to Claim 2
The projectile launcher of claim 1, further comprising a drawstring guide coupled to the frame and configured to guide the drawstring across the projectile axis (drawstring guides 120 guide the middle 172 of the drawstring across the projectile axis, Fig. 1, 4-5).  
In Reference to Claim 5
The projectile launcher of claim 1, wherein the grip of the frame extends between an upper member and a lower member of the frame (the vertical grip portion 32 extends between the upper rail portion at a top end and another thinner member at the lower end, Fig. 3).  
In Reference to Claim 7
The projectile launcher of claim 1, wherein the limb is a first limb, the projectile launcher further comprising: a second limb coupled the frame and positioned on an opposite side of the frame from the first limb so that rotation of the drawstring hub is powered by the first limb and the second limb (first and second limbs 152/154 on both sides of the frame power the rotatable hub, Fig. 1, 4-5).  
In Reference to Claim 8
The projectile launcher of claim 7, wherein the projectile axis is positioned horizontally between the first limb and the second limb, and wherein the projectile axis is substantially perpendicular to the power cable (the projectile axis along rail 40 is horizontally between the first and second limbs 152/154 on opposite sides of the rail, Fig. 1, 4-5).  
In Reference to Claim 9
The projectile launcher of claim 1, wherein the frame further comprises a curved forearm brace extending from a side of the frame, the forearm brace being configured to stabilize the projectile launcher using a user's arm (the butt stock has a curved section 24 that is capable of supporting or stabilizing a user’s forearm against it when the user places a hand on grip 32, wherein the brace section extends from a rear side of the frame 20).  
In Reference to Claim 10
The projectile launcher of claim 1, wherein the limb includes a vertically repositionable limb end moveable relative to the central axis when the drawstring is moved between a drawn position and an undrawn position, and wherein the limb end is closer to the central axis when the drawstring is in the drawn position than when the drawstring is in the undrawn position (the free limb tips 158 are moved from undrawn to drawn positions, the drawn position closer to the drawstring hub axle 132, Fig. 1, 5-6).  
In Reference to Claim 11
A projectile launcher (10, Fig. 1-6), comprising: 
a drawstring repositionable between a drawn position and an undrawn position (movable drawstring 170 movable between an undrawn forward position (Fig. 1) and a rear drawn position in trigger latch housing 38, [0030]); 
a frame having a first frame member and a second frame member, the frame defining a projectile axis (frame 20 having a first frame member 40 with an axis defined along the length of the rail and a second frame member 22); 
a power wheel coupled to the frame and rotatable in a first direction and a second direction about a central axis, the central axis spaced apart from the projectile axis (power wheels 136 rotatable about axle 132 spaced below the projectile axis, Fig. 1, 3, 5); and 
a limb (limbs 1521-b/1541-b) coupled to the frame substantially perpendicular to the central axis (Fig. 1, 5-6) and defining a limb end (158), the limb vertically repositionable when the drawstring is moved between the drawn position and the undrawn position so that the limb end is closer to the power wheel when the drawstring is in the drawn position than when the drawstring is in the undrawn position (limb tips 158 are moved between relaxed first positions and drawn positions closer to axle 132 when drawstring 170 is drawn, Fig. 1, 5-6, [0006], [0032], [0039]).  
In Reference to Claim 12
The projectile launcher of claim 11, further comprising a drawstring guide coupled to the frame and configured to guide the drawstring across the projectile axis between a first end and a second end of the drawstring (drawstring guides 120 guide the middle 172 of the drawstring across the projectile axis, Fig. 1, 4-5).  
In Reference to Claim 14
The projectile launcher of claim 11, wherein the frame further comprises a curved forearm brace extending from a side of the frame, the forearm brace being configured to stabilize the projectile launcher using a user's arm (the butt stock has a curved section 24 that is capable of supporting or stabilizing a user’s forearm against it when the user places a hand on grip 32, wherein the brace section extends from a rear side of the frame 20).   
In Reference to Claim 15
The projectile launcher of claim 11, further comprising a second limb coupled the frame and positioned on an opposite side of the frame from the limb, and wherein rotation of the power wheel in the second direction is powered by the limb and the second limb (first and second limbs 152/154 on both sides of the frame power the rotatable hub, Fig. 1, 4-5).  
In Reference to Claim 16
The projectile launcher of claim 11, further comprising a drawstring guide coupled to the frame and configured to guide the drawstring across the projectile axis (drawstring guides 120 guide the middle 172 of the drawstring across the projectile axis, Fig. 1, 4-5). 
Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prior US Pat. No. 8,863,732.
Prior teaches:
In Reference to Claim 18
A projectile launcher (10, Fig. 1-11), comprising: 
a drawstring (108) movable between a drawn position and an undrawn position, the drawstring having a first end and a second end (the drawstring 108 with carriage 120 moves along the plane of rail 30 and has first and second ends); 
a frame having a first frame member and a second frame member (main body 12 having spaced upper and lower surfaces), the frame defining a projectile axis (the frame has a flat top horizontal surface defining a launch axis on a launch plane defined along rail 30, Fig. 1-2); 
a power wheel coupled to the frame and rotatable in a first direction and a second direction about a central axis offset from and perpendicular to the projectile axis (power wheels 114 rotatable about axle 112 spaced below the projectile axis, Fig. 1, 3, 9); 
a drawstring guide frame coupled to a rear end of the frame (guide frame portion 137 secures guide rollers 133, 136 to the frame at a rear portion of the frame away from the forward end near 38 (ex. Fig. 3), wherein each guide contacts each respective bowstring side 108 between the first and second end, Fig. 3/7); and 
a drawstring guide coupled to the drawstring guide frame and configured to guide the drawstring across the projectile axis between the first end and the second end of the drawstring (guide rollers 133, 136 each contacts a portion of the bowstring side 108 between the first and second ends to guide the middle portion of the drawstring with the carriage to extend across the projectile axis to receive the projectile thereon, Fig. 3/7).  
In Reference to Claim 19
The projectile launcher of claim 18, wherein the power wheel comprises a let-off portion, the let-off portion having a first section having a first diameter and a second section having a second diameter, the first diameter greater than the second diameter (each power wheel 114 is eccentric relative the axle 112 forming a larger diameter and smaller diameter let off section(s), Fig. 9).  
In Reference to Claim 20
The projectile launcher of claim 18, wherein the frame further comprises a curved forearm brace extending from a side of the frame, the forearm brace being configured to stabilize the projectile launcher using a user's arm (the rear stock 18 which acts as the brace and capable of stabilizing a user’s arm, extends rearward vertically downward from the rear end of the frame, Fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103a as being unpatentable over Langley as applied to claim 1 above and further in view of Wu et al. US Pat. No. 9,255,756.
In Reference to Claim 6
Langley teaches:
The projectile launcher of claim 1, wherein the drawstring is a first drawstring (170, Fig. 1).
Langley fails to teach:
The bowstring being formed with a second drawstring routed immediately adjacent the first drawstring and a shot assembly coupled to the first and second drawstring configured to receive and retain a projectile.
Further, Wu teaches:
A similar projectile launcher having limbs and pulleys (100, Fig. 1-5B) and having a bowstring formed by two immediately adjacent bowstrings (380) having a projectile carrier/pouch member between the bowstrings (392).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Langley to have modified the bowstring to have been formed by two adjacent bowstring portions in order to better balance and hold a projectile for launching and to allow for different types of projectiles to be used as taught by Wu (Col. 1 line 60 – Col. 2 line 2).  Further, though Langley doesn’t specifically teach the bowstring being formed by two immediately adjacent pairs of strings attached to each side of the carriage, it would have been obvious to one having ordinary skill in the art to have formed the bowstring in two immediately adjacent portions on each side as this is a known and commonly used arrangement in the art as taught by Wu and as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 3 and 17 are rejected under 35 U.S.C. 103a as being unpatentable over Langley as applied to claim 2/16 above and further in view of Popov et al. US Pat. No. 8,997,728.
In Reference to Claims 3 and 17
Langley teaches:
The projectile launcher of claim 2/16, wherein the drawstring guide is coupled to a drawstring guide frame, the drawstring guide frame coupled to a rear end of the frame (guides 120 secured to frame 58 at a front end of the frame, Fig. 1).  
Langley fails to teach:
The drawstring guide frame coupled to a rear end of the frame.
Further, Popov teaches:
A similar projectile launcher having a frame, limbs, pulleys, and bowstring guides, the bowstring guides secured to a guide frame near a arear end of the frame (guides 10 are secured to a guide frame 1 and are positioned near a rear end of frame 3, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Langley to have modified the drawstring guiding system to have been formed with a frame near the rear end of the frame as it is known in the art to include additional guides near the rear of the frame to increase leverage on the limbs and increase the shot power as taught by Popov (Col. 3 lines 21-41).  Further, though Langley doesn’t specifically teach the drawstring guide frame being at the rear of the frame, it would have been obvious to one having ordinary skill in the art to have moved the guide frame to the rear of the frame or included a second guide frame at the rear of the frame as this is known and used in the art as taught by Popov and as it has been held that rearranging parts of a device involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claims 4 and 13 are rejected under 35 U.S.C. 103a as being unpatentable over Langley as applied to claim 1/11 above and further in view of Trpkovski. US Pat. No. 8,522,762.
In Reference to Claims 4 and 13
Langley teaches:
The projectile launcher of claim 1/11, wherein the drawstring hub comprises a let-off portion, the let-off portion having a first section having a first diameter and a second section having a second diameter, the first diameter greater than the second diameter (the hubs include pulleys/cams 136, wherein cam inherently are eccentric and include different diameter sections in the art, [0034]).  
Langley fails to teach:
The cams specifically including let-off portion having a different diameter.
Further, Trpkovski teaches:
A similar projectile launcher having a frame, limbs, pulleys, and bowstring guides, the bowstring guides, wherein the drawstring hub includes a pulley having a let-off portion having a different diameter than the rest of the pulley (crossbow 3900, Fig. 49, where cams 3537/3535 have eccentric sections with let-off portions, Fig. 46-49, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Langley to have modified the drawstring hub to have included a let-off portion on the cams as cams are well-known and used in the art to inherently include let-off sections to improve the drawing of the bow and make it easier to hold at full draw as taught by Trpkovski (Fig. 24, Col. 18 lines 52 – Col. 19 line 19, Col. 25 lines 3-16).  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Popov (10,533,822), Hadley (5,678,528) teach similar projectile launching devices.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711